Supreme Court of Florida
                        MONDAY, FEBRUARY 20, 2017

                                                             CASE NO.: SC16-547
                                                             Lower Tribunal No(s).:
                                               5D16-516; 492013CF000612XXXAXX

LARRY DARNELL PERRY                      vs.      STATE OF FLORIDA

Petitioner(s)                                     Respondent(s)

      Respondent’s Motion for Clarification is hereby denied as moot. See Evans

v. State, No. SC16-1946, Rosario v. State, No. SC16-2133.

LABARGA, C.J., and LEWIS, CANADY, and POLSTON, JJ., concur.
PARIENTE, J., dissents with an opinion, in which QUINCE, J., concurs.
LAWSON, J., did not participate.

PARIENTE, J., dissenting.

      I would deny Respondent’s Motion for Clarification based on the Court’s

explicit ruling in our original opinion in Perry v. State, 41 Fla. L. Weekly S449

(Fla. Oct. 14, 2016), which concluded:

             Based on the reasoning of our opinion in Hurst[ v. State, 202
So. 3d 40 (Fla. 2016)], we answer both certified questions in the
      negative. As to the second question, we construe the fact-finding
      provisions of the revised section 921.141, Florida Statutes,
      constitutionally in conformance with Hurst to require unanimous
      findings on all statutory elements required to impose death. The Act,
      however, is unconstitutional because it requires that only ten jurors
      recommend death as opposed to the constitutionally required
      unanimous, twelve-member jury. Accordingly, it cannot be applied to
      pending prosecutions.

Perry, 41 Fla. L. Weekly at S453 (emphasis added).
CASE NO.: SC16-547
Page Two


      However, in light of the Court’s opinion today in Evans and Rosario,

determining that “the revised statutory scheme in chapter 2016-13, Laws of

Florida, can be applied to pending prosecutions,” which explicitly contradicts our

holding in Perry, I would grant Respondent’s Motion for Clarification in this case.

Evans v. State, No. SC16-1946, and Rosario v. State, No. SC16-2133

(consolidated) (slip op. issued Fla. Feb. 20, 2017), at 6 (emphasis added).

Respondent’s Motion for Clarification cannot now be “moot” following the

majority’s opinion in Evans and Rosario, which is in direct conflict with our

holding in Perry; therefore, issuing a revised opinion would be the appropriate

procedure.

QUINCE, J., concurs.

A True Copy
Test:




sl
Served:

PETER MILLS
NANCY GBANA ABUDU
CASE NO.: SC16-547
Page Three


FRANK J. BANKOWITZ
MARTIN J. MCCLAIN
MARK ANTHONY INTERLICCHIO, JR.
STEVEN L. BOLOTIN
MICHAEL CHANCE MEYER
JOHN PAUL ABATECOLA
KAREN MARCIA GOTTLIEB
LINDA MCDERMOTT
HON. JULIANNE M. HOLT
SONYA RUDENSTINE
J. EDWIN MILLS
ELLIOT H. SCHERKER
NORMAN ADAM TEBRUGGE
ROBERT ARTHUR YOUNG
ROBERT R. BERRY
NEAL ANDRE DUPREE
VIVIAN ANN SINGLETON
TODD GERALD SCHER
KENNETH SLOAN NUNNELLEY
CAROL MARIE DITTMAR
SUZANNE MYERS KEFFER
HON. JON BERKLEY MORGAN, JUDGE
HON. JOANNE P. SIMMONS, CLERK
HON. ARMANDO R. RAMIREZ, CLERK